UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2017 Date of reporting period:	November 30, 2016 Item 1. Schedule of Investments: Putnam Global Energy Fund The fund's portfolio 11/30/16 (Unaudited) COMMON STOCKS (96.2%) (a) Shares Value Energy equipment and services (12.9%) Halliburton Co. 50,300 $2,670,427 Independence Contract Drilling, Inc. (NON) 205,400 1,158,456 Technip SA (France) 1,514 105,480 Weatherford International PLC (NON) (S) 73,400 375,074 Independent power and renewable electricity producers (0.7%) NRG Yield, Inc. Class C 15,400 236,390 Mortgage real estate investment trusts (REITs) (0.8%) Hannon Armstrong Sustainable Infrastructure Capital, Inc. (S) 14,193 282,157 Oil, gas, and consumable fuels (81.8%) Anadarko Petroleum Corp. 27,700 1,915,455 Cenovus Energy, Inc. (Canada) 65,600 1,014,302 Cheniere Energy, Inc. (NON) 20,900 853,974 Chevron Corp. 11,700 1,305,252 Cimarex Energy Co. 2,362 325,673 Cobalt International Energy, Inc. (NON) 153,600 207,360 ConocoPhillips 56,000 2,717,120 EnCana Corp. (Canada) 81,000 1,017,249 ENI SpA (Italy) 129,121 1,802,837 EnVen Energy Corp. 144A (F) (NON) 30,000 255,000 EOG Resources, Inc. 15,000 1,537,800 Exxon Mobil Corp. 7,200 628,560 Hess Corp. 6,400 358,144 Husky Energy, Inc. (Canada) 57,100 670,339 Lukoil PJSC ADR (Russia) 12,936 632,303 Lundin Petroleum AB (Sweden) (NON) 2,577 48,409 Marathon Oil Corp. 47,300 854,238 Marathon Petroleum Corp. 7,400 347,948 MEG Energy Corp. (Canada) (NON) 76,500 386,686 Noble Energy, Inc. 32,800 1,251,648 Oasis Petroleum, Inc. (NON) 30,400 455,088 Pioneer Natural Resources Co. 5,300 1,012,512 Plains GP Holdings LP Class A 18,588 653,554 Royal Dutch Shell PLC Class A (United Kingdom) 58,994 1,502,055 Seven Generations Energy, Ltd. (Canada) (NON) 21,600 497,509 Statoil ASA (Norway) 49,028 852,675 Suncor Energy, Inc. (Canada) 71,300 2,270,687 Total SA (France) 40,776 1,951,671 Total common stocks (cost $27,593,588) WARRANTS (0.0%) (a) (NON) Expiration date Strike Price Warrants Value EnVen Energy Corp. 144A (F) 11/6/20 $12.50 30,000 $3 EnVen Energy Corp. 144A (F) 11/6/20 15.00 30,000 3 Total warrants (cost $6) $6 SHORT-TERM INVESTMENTS (4.9%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.73% (d) Shares 475,500 475,500 Putnam Short Term Investment Fund 0.51% (AFF) Shares 1,060,545 1,060,545 U.S. Treasury Bills 0.426%, 2/16/17 (SEGSF) $110,000 109,895 Total short-term investments (cost $1,645,946) TOTAL INVESTMENTS Total investments (cost $29,239,540) (b) FORWARD CURRENCY CONTRACTS at 11/30/16 (aggregate face value $13,663,120) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Buy 1/18/17 $428,470 $444,110 $(15,640) British Pound Buy 12/21/16 90,888 90,341 547 Canadian Dollar Buy 1/18/17 71,953 73,362 (1,409) Euro Sell 12/21/16 361,240 381,152 19,912 Barclays Bank PLC Canadian Dollar Buy 1/18/17 82,605 84,515 (1,910) Canadian Dollar Sell 1/18/17 82,605 84,478 1,873 Citibank, N.A. Australian Dollar Buy 1/18/17 99,796 100,988 (1,192) British Pound Buy 12/21/16 646,736 685,751 (39,015) Canadian Dollar Buy 1/18/17 322,448 329,973 (7,525) Euro Buy 12/21/16 1,123,080 1,169,932 (46,852) Goldman Sachs International British Pound Buy 12/21/16 42,065 44,614 (2,549) Euro Sell 12/21/16 86,782 91,530 4,748 Japanese Yen Sell 2/16/17 100,988 119,114 18,126 HSBC Bank USA, National Association Canadian Dollar Buy 1/18/17 611,080 624,986 (13,906) Canadian Dollar Sell 1/18/17 611,080 625,181 14,101 JPMorgan Chase Bank N.A. British Pound Buy 12/21/16 647,361 683,816 (36,455) Canadian Dollar Sell 1/18/17 2,086,490 2,088,919 2,429 Euro Sell 12/21/16 619,678 643,148 23,470 Japanese Yen Buy 2/16/17 121,914 125,409 (3,495) Norwegian Krone Sell 12/21/16 571,359 604,601 33,242 Swedish Krona Sell 12/21/16 54,191 58,376 4,185 Royal Bank of Scotland PLC (The) Canadian Dollar Buy 1/18/17 362,447 371,028 (8,581) Canadian Dollar Sell 1/18/17 362,447 370,673 8,226 State Street Bank and Trust Co. British Pound Buy 12/21/16 929,667 986,658 (56,991) Canadian Dollar Sell 1/18/17 158,356 158,469 113 Euro Sell 12/21/16 666,994 701,065 34,071 Japanese Yen Buy 2/16/17 298,182 325,252 (27,070) Norwegian Krone Buy 12/21/16 37,226 37,902 (676) Norwegian Krone Sell 12/21/16 37,226 38,798 1,572 UBS AG Australian Dollar Buy 1/18/17 70,219 72,775 (2,556) Euro Buy 12/21/16 189,903 198,641 (8,738) Euro Sell 12/21/16 189,903 202,261 12,358 WestPac Banking Corp. Canadian Dollar Buy 1/18/17 510,971 522,758 (11,787) Canadian Dollar Sell 1/18/17 510,971 522,544 11,573 Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank PJSC Public Joint Stock Company Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from September 1, 2016 through November 30, 2016 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to "Putnam Management" represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to "OTC", if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $33,420,554. (b) The aggregate identified cost on a tax basis is $29,603,488, resulting in gross unrealized appreciation and depreciation of $4,299,725 and $103,235, respectively, or net unrealized appreciation of $4,196,490. (NON) This security is non-income-producing. (AFF) Affiliated company. For investments in Putnam Cash Collateral Pool, LLC, and Putnam Short Term Investment Fund, the rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with any company which is under common ownership or control were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Capital gain distributions Fair value at the end of the reporting period Putnam Cash Collateral Pool, LLC * 1,317,625 3,438,500 4,280,625 1,848 475,500 Putnam Short Term Investment Fund ** 1,456,035 2,999,146 3,394,636 1,395 1,060,545 Totals $— * No management fees are charged to Putnam Cash Collateral Pool, LLC. ** Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The remaining maturities of the securities lending transactions are considered overnight and continuous. The risk of borrower default will be borne by the fund's agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $475,500, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $506,240. (F) This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (S) This security is on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $144,928 to cover certain derivative contracts. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY ⌂ Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 61.7% Canada 17.6 France 6.2 Italy 5.4 United Kingdom 4.5 Norway 2.6 Russia 1.9 Other 0.1 Total 100.0% ⌂ Methodology differs from that used for purposes of complying with the fund's policy regarding investments in securities of foreign issuers, as discussed further in the fund's prospectus. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund's assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value certain foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. The foreign equity securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less are valued using an independent pricing service approved by the Trustees, and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties' general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund's custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund's portfolio. Collateral pledged by the fund is segregated by the fund's custodian and identified in the fund's portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund's net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund's net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty's long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund's counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $144,171 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $109,901 and may include amounts related to unsettled agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund's investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund's net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Energy $24,485,055 $7,150,430 $— Financials 282,157 — — Utilities 236,390 — — Total common stocks — Warrants — 6 — Short-term investments 1,060,545 585,395 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(95,801) $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above), did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts 190,546 286,347 Equity contracts 6 — Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount) Warrants (number of warrants) The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Barclays Bank PLC Citibank, N.A. Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. Royal Bank of Scotland PLC (The) State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: Forward currency contracts# 20,459 1,873 — 22,874 14,101 63,326 8,226 35,756 12,358 11,573 190,546 Total Assets $20,459 $1,873 $— $22,874 $14,101 $63,326 $8,226 $35,756 $12,358 $11,573 $190,546 Liabilities: Forward currency contracts# 17,049 1,910 94,584 2,549 13,906 39,950 8,581 84,737 11,294 11,787 286,347 Total Liabilities $17,049 $1,910 $94,584 $2,549 $13,906 $39,950 $8,581 $84,737 $11,294 $11,787 $286,347 Total Financial and Derivative Net Assets $3,410 $(37) $(94,584) $20,325 $195 $23,376 $(355) $(48,981) $1,064 $(214) $(95,801) Total collateral received (pledged)##† $— $— $(94,584) $— $— $— $— $— $— $— Net amount $3,410 $(37) $— $20,325 $195 $23,376 $(355) $(48,981) $1,064 $(214) † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: January 26, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: January 26, 2017 By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Financial OfficerDate: January 26, 2017
